Citation Nr: 0204007	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  98-12 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment of expenses related to licensure for 
the occupation of Marriage and Family Therapist.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1977 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 denial by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Board notes that, in his August 1998 substantive appeal, 
the veteran requested a Travel Board hearing.  However, in a 
VA Form 9, Appeal to Board of Veterans Appeals, received in 
January 2001, the veteran declined any Board hearing.  By 
letter dated in December 2001, the Board advised the veteran 
that he would not be scheduled for a Board hearing.  The 
veteran did not submit any response.  Accordingly, the 
veteran's request for a Travel Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704 (2001).  

The veteran's appeal originally included claims regarding 
service-connected asthma and sinusitis.  By letter dated in 
January 2001, the veteran withdrew each of those appeals, 
stating his satisfaction with the current rating actions.  
See 38 C.F.R. 
§ 20.204 (2001).  Therefore, those issues are not currently 
before the Board.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The Individualized Written Rehabilitation Plan and 
Individualized Employment Assistance Plan prepared for the 
veteran in May 1994 and October 1997, respectively, do not 
include provisions for the payment of expenses related to 
licensure for employment as a specialized therapist.  

3.  Vocational rehabilitation staff have not approved any 
change to either plan.     



CONCLUSION OF LAW

Entitlement to payment of expenses related to licensure for 
the occupation of Marriage and Family Therapist is not 
established.  38 U.S.C.A. §§ 3100, 3101, 3102, 3107, 3117, 
3452, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.1, 
21.35, 21.40, 21.51, 21.80, 21.84, 21.88, 21.92, 21.94 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
April 1998 denial letter and July 1998 statement of the case, 
the RO provided the veteran and his representative with 
explanation of the decision and the applicable laws and 
regulations.  In addition, the Board observes that the issue 
on appeal, discussed in detail below, concerns entitlement to 
vocational rehabilitation benefits and interpretation of 
documents previously prepared in connection with the 
veteran's rehabilitation plan.  Therefore, there is no 
reasonable basis for assisting the veteran in securing 
evidence to support his claim.  Finally, the veteran has had 
ample opportunity to present evidence and argument in support 
of his claim.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

Shortly after his separation from service, the veteran 
pursued secondary education goals, with veterans education 
assistance (Chapter 34 benefits).  It was subsequently 
determined that the veteran had a serious employment handicap 
and vocational rehabilitation benefits (Chapter 31 benefits) 
were approved.  The May 1991 Individualized Written 
Rehabilitation Plan (IWRP) specified a program goal of 
employment as a caseworker, with the first intermediate 
objective to complete a B.S. degree in psychology, with 
provided services listed as instruction, books, tuition, and 
supplies.  The second intermediate objective was to obtain 
employment services, with provided services listed as job 
placement and resume preparation.  The record showed that the 
veteran completed a B.A. in psychology in August 1992.  He 
was referred for employment services pursuant to the IWRP.  
Work product in the claims folder indicated that the 
veteran's vocational rehabilitation entitlement expired in 
January 1992.  

The veteran subsequently had difficulty finding employment 
with a bachelor's degree only and expressed interest in 
additional VA benefits to pursue a master's degree in 
psychology.  An amended IWRP prepared in May 1994 stated the 
program goal of employment as a counselor, with the 
intermediate objectives to complete M.S. in psychology and to 
obtain employment services.  The provided services were 
specified to be the same as for the original IWRP.  The 
anticipated completion date was June 1996.  The veteran 
completed an M.A. in Professional Psychology with an emphasis 
in Marriage and Family Therapy in August 1997.  

In October 1997, the veteran was again referred for job 
placement services pursuant to the IWRP.  A separate 
Individualized Employment Assistance Plan (IEAP) was prepared 
at that time with the stated program goal to become employed 
in the area of counselor.  The first intermediate objective 
was to obtain employment commensurate with the veteran's 
recently acquired education skills, with provided services of 
instruction in resume preparation and interviewing techniques 
and other assistance identified by the contractor.  The 
second intermediate objective was to develop job leads using 
all available resources, with provided services of 
contractors and Colorado Job Service.  

In March 1998, the RO received a request for reimbursement of 
certain costs the veteran incurred regarding licensure and 
training as a Marriage and Family Therapist.  By letter dated 
in April 1998, the RO informed the veteran that his request 
was denied.  

In his April 1998 notice of disagreement, the veteran stated 
that his master's degree included an emphasis in marriage and 
family therapy.  He explained that he pursued the master's 
degree because he was unable to find work with only a 
bachelor's degree and that he was similarly unable to find 
work with a master's degree if he was not licensed.  The 
veteran had applied for at least 40 jobs since his graduation 
in August 1997 without success.  He believed that the purpose 
of the vocational rehabilitation program was to assist him in 
becoming job ready.  To that end, he requested that his IWRP 
be changed to include licensure and additional training and 
that VA cover the costs of the examination and license fees, 
as well as required workshops, seminars, and individual and 
group supervision.  

An April 1998 job placement report stated that the veteran 
had been actively seeking employment, but that he had applied 
for many positions for which he was not qualified.  
Specifically, he lacked the requisite experience for the 
positions, i.e., supervisory, managerial, etc.  It also 
indicated that the veteran failed to timely complete 
applications for several positions referred by the case 
manager.  

Work product in the claims folder and a January 2000 letter 
to the veteran indicated that the veteran was declared 
rehabilitated in October 1998 when he retained employment as 
a counselor for more than 60 days.  


Analysis

The purposes of training and rehabilitation programs for 
veterans with service-connected disabilities are to provide 
for all services and assistance necessary to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991); 
38 C.F.R. § 21.1 (2001).  A person is generally entitled to a 
rehabilitation program under the terms and conditions of 
Chapter 31 if he is a veteran with specified levels of 
service-connected disability and needs rehabilitation because 
of an employment handicap. 38 U.S.C.A. § 3102 (West 1991 & 
Supp. 2001); 38 C.F.R. § 21.40.  

An employment handicap is an impairment of the ability to 
prepare for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1) (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.35(a), 
21.51(b).  A veteran is rehabilitated to the point of 
employability when he is employable in an occupation for 
which a Chapter 31 vocational rehabilitation program has been 
provided.  38 U.S.C.A. § 3101(5) (West 1991); 38 C.F.R. § 
21.35(e).  A rehabilitation program includes vocational 
rehabilitation and employment services.  38 U.S.C.A. § 
3101(6) (West 1991 & Supp. 2001); 38 C.F.R. § 21.35(f). 

A vocational rehabilitation program includes counseling, 
diagnostic, medical, social, psychological, independent 
living, economic, educational, vocational, and employment 
services needed to accomplish the goals of Chapter 31 
benefits.  38 U.S.C.A. § 3101(9) (West 1991); 38 C.F.R. § 
21.35(i).  Similarly, a program of employment services 
includes counseling, medical, social, and other placement and 
post-placement services provided to assist a veteran in 
obtaining or maintaining suitable employment.  38 U.S.C.A. § 
3117(a)(2); 38 C.F.R. § 21.35(j).  

An IWRP must be prepared for each veteran eligible for 
Chapter 31 benefits.  38 U.S.C.A. § 3107(a); 38 C.F.R. § 
21.80.  The IWRP identifies goals and objectives to be 
achieved by the veteran during the period of rehabilitation 
services that will lead to the point of employability; plans 
for placement of the veteran in the occupational field for 
which training and other services will be provided; and 
specifies the key services needed by the veteran to achieve 
the goals and objectives of the plan.  38 C.F.R. § 21.84(a).  
The plan must include, among other things, a statement of 
long-range rehabilitation goals, intermediate rehabilitation 
objectives, and the specific services to be provided by VA.  
38 U.S.C.A. § 3107(a)); 38 C.F.R. § 21.84(b).  An IEAP, 
prepared as part of an IWRP, contains the same elements.  
38 C.F.R. § 21.88.  

Plans are developed and approved by VA staff and the veteran.  
38 C.F.R. § 21.92.  The veteran or staff members may request 
a plan change at any time.  38 C.F.R. 
§ 21.94(a).  Long-range goals may be changed only in 
specified circumstances.  38 C.F.R. § 21.94(b).  Changes in 
intermediate objectives or services may be made by the case 
manager, with concurrence of the veteran, when necessary to 
achieve the long-range goals.  38 C.F.R. § 21.94(c).  

Educational and vocational training services are provided to 
meet the requirements for employment in the occupational 
objective established in the IWRP and to provide incidental 
training necessary to achieve the employment objective in the 
IEAP.  38 C.F.R. § 21.120(a).  A program of education 
generally means courses or subjects pursued at a school to 
meet a predetermined objective or multiple objectives related 
to a single career field.  38 U.S.C.A. §§ 3101(3), 3452(b) 
(West 1991 & Supp. 1993); 38 C.F.R. § 21.35(c).  Employment 
services are provided when the veteran is eligible and the 
needed services have been identified and incorporated in the 
veteran's IWRP or IEAP.  38 C.F.R. § 20.250(a).   

In this case, the veteran was determined to need 
rehabilitation due to serious employment handicap and 
participated in a vocational rehabilitation program for the 
completion of a bachelor's degree and then a master's degree 
in psychology.  There is no question as to his entitlement to 
these benefits.  The issue is whether the VA vocational 
rehabilitation program will reimburse the veteran for fees 
incurred related to obtaining a license to practice as a 
Marriage and Family Therapist.    

The May 1994 IWRP states a program goal of employment as a 
counselor, with intermediate objectives to complete M.S. in 
psychology and to obtain employment services.  The provided 
services included instruction, books, tuition, supplies, job 
placement, and resume preparation.  The October 1997 IEAP 
states a program goal to become employed in the area of 
counselor, with intermediate objectives relevant to finding 
and securing employment.  There is no provision in the IWRP 
or IEAP for obtaining a license as a Family and Marriage 
Therapist or any other therapy specialty, or for payment of 
associated fees.  Both plans were approved by the veteran and 
VA staff as required.  Moreover, the law in effect in May 
1994, when the IWRP pertaining to the master's degree was 
written, does not include licensing and certification testing 
as part of a program of education.  Although later added to 
the provisions of 38 U.S.C.A. § 3452(b), the amendment is 
effective March 1, 2001 and applicable with respect to 
licensing and certification tests approved on or after such 
date.  See Pub. L. No 106-419, Title I, Subtitle C, § 122(a), 
114 Stat. 1833 (Nov. 1, 2000).  There is no evidence of valid 
changes to the IWRP or IEAP or that licensing or 
certification tests have been approved since March 1, 2001.  
Accordingly, the veteran's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995). 

  
ORDER

Entitlement to payment of expenses related to licensure for 
the occupation of Marriage and Family Therapist is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

